UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2014 CÜR MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 333-183760 99-0375741 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2217 New London Turnpike South Glastonbury, CT 06073 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (860) 430-1520 Copy to: Adam S. Gottbetter, Esq. Gottbetter & Partners, LLP 488 Madison Avenue, 12th Floor New York, NY 10022 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 EXPLANATORY NOTE 4 Item 1.01. Entry into a Material Definitive Agreement 7 Item 2.01. Completion of Acquisition or Disposition of Assets 7 The Contibution and Related Transactions 7 Description of Business 15 Description of Properties 21 Risk Factors 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Security Ownership of Certain Beneficial Owners and Management 50 Directors, Executive Officers, Promoters and Control Persons 53 Executive Compensation 57 Summary Compensation Table 57 Certain Relationships and Related Transactions 61 Market Price of and Dividends on Common Equityand Related Stockholder Matters 62 Description of Securities 64 Legal Proceedings 66 Indemnification of Directors and Officers 66 Item 3.02. Unregistered Sales of Equity Securities 68 Item 4.01. Changes in Registrant's Certifying Accountant. 71 Item 5.01. Changes in Control of Registrant. 72 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. 72 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 72 Item 5.06. Change in Shell Company Status. 72 Item 5.07. Submission of Matters to a Vote of Security Holders 72 Item 8.01. Other Events 73 Item 9.01. Financial Statements and Exhibits. 73 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Current Report (the “Report”) contains forward-looking statements, including, without limitation, in the sections captioned “Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Plan of Operations,” and elsewhere. Any and all statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements. Terms such as “may,” “might,” “would,” “should,” “could,” “project,” “estimate,” “pro-forma,” “predict,” “potential,” “strategy,” “anticipate,” “attempt,” “develop,” “plan,” “help,” “believe,” “continue,” “intend,” “expect,” “future,” and terms of similar import (including the negative of any of the foregoing) may be intended to identify forward-looking statements. However, not all forward-looking statements may contain one or more of these identifying terms. Forward-looking statements in this Report may include, without limitation, statements regarding (i) the plans and objectives of management for future operations, including plans or objectives relating to completing the development and successfully launching the CÜR product, (ii) a projection of income (including income/loss), earnings (including earnings/loss) per share, capital expenditures, dividends, capital structure or other financial items, (iii) our future financial performance, including any such statement contained in a discussion and analysis of financial condition by management or in the results of operations included pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), and (iv) the assumptions underlying or relating to any statement described in points (i), (ii) or (iii) above. The forward-looking statements are not meant to predict or guarantee actual results, performance, events or circumstances and may not be realized because they are based upon our current projections, plans, objectives, beliefs, expectations, estimates and assumptions and are subject to a number of risks and uncertainties and other influences, many of which we have no control over. Actual results and the timing of certain events and circumstances may differ materially from those described by the forward-looking statements as a result of these risks and uncertainties. Factors that may influence or contribute to the accuracy of the forward-looking statements or cause actual results to differ materially from expected or desired results may include, without limitation, our ability to obtain adequate financing, cash flows and resulting liquidity, our ability to expand our business, government regulations, lack of diversification, our ability to penetrate the digital music streaming market, our ability to negotiate economically feasible agreements with the major and independent music labels and publisher rights organizations, increased competition, results of any arbitration and litigation, stock volatility and illiquidity, and our ability to implement our business plans or strategies. A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this Report appears in the section captioned “Risk Factors” and elsewhere in this Report. Readers are cautioned not to place undue reliance on forward-looking statements because of the risks and uncertainties related to them and to the risk factors. We disclaim any obligation to update the forward-looking statements contained in this Report to reflect any new information or future events or circumstances or otherwise. Readers should read this Report in conjunction with the discussion under the caption “Risk Factors,” our financial statements and the related notes thereto in this Report, and other documents which we may file from time to time with the SEC. 3 EXPLANATORY NOTE This Amendment No. 1 to the Current Report on Form 8-K of CUR Media, Inc. filed with the Securities and Exchange Commission (the “SEC”) on February 3, 2014 (the “Original Form 8-K”), is being filed to respond to certain comments from the SEC and to provide updates to certain reportable items. The Original Form 8-K is hereby amended to read in its entirety as set forth below. We were incorporated as Duane Street Corp. in Delaware on November 17, 2011, to engage in the business of manufacturing and marketing baby products. We were not successful in our efforts and discontinued this line of business. Since that time , and prior to the Contribution (defined below), we were a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)). On January 28, 2014, we consummated a contribution transaction (the “Contribution”) with Raditaz, LLC, a limited liability company organized in the State of Connecticut on February 15, 2008 (“Raditaz”). Pursuant to the Contribution, all 39,249,885 outstanding Raditaz limited liability company membership interests were exchanged for approximately 10,000,000 restricted shares of our common stock, par value $0.0001 per share (“Common Stock”), and outstanding options to purchase 6,500,000 restricted common units of Raditaz were exchanged for an aggregate of (i) approximately 1,339,722 non-statutory stock options to purchase shares of our Common Stock at an average exercise price of approximately $3.63 per share, and (ii) approximately 316,331 restricted stock awards (of which approximately 221,863 are fully vested and represent approximately 221,863 issued and outstanding shares of our Common Stock). As a result of the Contribution, Raditaz became our wholly owned subsidiary. See Item 2.01, “Contribution and Related Transactions—The Contribution”, below. In connection with the Contribution and pursuant to the Split-Off Agreement (defined below), we transferred our pre-Contribution assets and liabilities to Peretz Yehuda Aisenstark and Yair Shofel, our pre-Contribution majority stockholders, in exchange for their surrender and cancellation of an aggregate of approximately 24,755,859 shares of our Common Stock (the “Split-Off”) . See Item 2.01, “Contribution and Related Transactions—The Split-Off”, below. As a result of the Contribution and Split-Off, we changed our business focus to the business of Raditaz, which is to develop and commercialize a streaming music experience for listening on the web and mobile devices, and will continue the existing business operations of Raditaz as a publicly-traded company. Also on January 28, 2014, we closed a private placement offering (the “PPO”) of approximately 4,075,036 units of our securities (each, a “Unit”) , at a purchase price of $1.00 per unit (the “PPO Price”) , each Unit consisting of one share of our Common Stock and a warrant to purchase one share of Common Stock at an exercise price of $2.00 per share for a term of five years (the “PPO Warrants”). Additional information concerning the PPO and PPO Warrants is provided below in Item 2.01, “Contribution and Related Transactions—The PPO” and “Description of Securities,” and Item 3.02, “Unregistered Sales of Equity Securities”, below. In connection with the initial closing of the PPO, our pre-Contribution stockholders (excluding Peretz Yehuda Aisenstark and Yair Shofel who surrendered their shares in the Split-Off), surrendered for cancellation an aggregate of approximately 715,280 shares of our Common Stock, pursuant to an agreement we had with them to cancel a portion of their shares such that the aggregate number of shares they collectively held at the time of the initial closing of PPO was equal to 19.9% of the total outstanding shares of our Common Stock. See Item 2.01, “ Contribution and Related Transactions— Agreement with Pre-Contribution Stockholders ”, below. 4 In accordance with “reverse acquisition” accounting treatment, our historical financial statements as of period ends, and for periods ended, prior to the Contribution will be replaced with the historical consolidated financial statements of Raditaz prior to the Contribution in all future filings with the SEC. On January 31, 2014, we changed our name to “CÜR Media, Inc.,” a name which more accurately represents our new business focus. In connection with the name change, we changed our OTC trading symbol to “CURM.” See Item 5.03, “Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year” and Item 5.07, “Submission of Matters to a Vote of Security Holders”, below. In addition, effective as of January 31, 2014, we also increased our number of authorized shares to 310,000,000 shares, consisting of (i) 300,000,000 shares of Common Stock, and (ii) 10,000,000 shares of “blank check” preferred stock, par value $0.0001 per share (“Preferred Stock”). See Item 5.03, “Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year”and Item 5.07, “Submission of Matters to a Vote of Security Holders”, below. Further, on January 31, 2014, our board of directors authorized a 16.503906-for-1 forward split of our Common Stock in the form of a dividend, with a record date of February 11, 2014 (the “Record Date”), and a payment date of February 14, 2014 (the “Payment Date”). On the Payment Date, each shareholder of our Common Stock as of the Record Date received 15.503906 additional shares of Common Stock for each one share owned. Share and per share numbers in this report relating to our Common Stock have been adjusted retrospectively to give effect to this forward stock spilt, unless otherwise stated. Certain numbers reflected in this Report represent approximations due to required rounding in connection with the forward stock split. The actual numbers do not differ materially from such approximations. See Item 8.01, “Other Events”, below. Effective as of March 13, 2014, we increased the over-allotment option (the “Over-Allotment Option”) for the PPO from 1,000,000 Units to 3,000,000 Units, such that the maximum aggregate number of Units that may be sold in the PPO, including the Over-Allotment Option, was 10,000,000 Units. The offering period for the PPO had previously been extended from January 31, 2014 to April 14, 2014. On March 14, 2014, we consummated a second closing of the PPO, in connection with which we issued and sold approximately 4,635,019 additional Units at the PPO Price. On March 28, 2014, we consummated a third and final closing of the PPO, in connection with which we issued and sold approximately 970,245 additional Units at the PPO Price. Additional information concerning the PPO and PPO Warrants is provided below in Item 2.01, “Contribution and Related Transactions—The PPO” and “Description of Securities,” and Item 3.02, “Unregistered Sales of Equity Securities”, below. In connection with the third closing of the PPO, we issued to our pre-Contribution stockholders (excluding Peretz Yehuda Aisenstark and Yair Shofel) an aggregate of approximately 1,379,631 shares of our Common Stock, pursuant to our agreement to issue to these stockholders additional shares of our Common Stock so that their pro forma percentage ownership would remain 19.9%, giving effect to the Contribution, Spilt-Off and PPO. See Item 2.01, “ Contribution and Related Transactions— Agreement with Pre-Contribution Stockholders ”, below. 5 As used in this Report, unless otherwise stated or the context clearly indicates otherwise, the terms “CÜR Media,” the “Company,” the “Registrant,” “we,” “us,” and “our” refer to CÜR Media, Inc. (formerly known as Duane Street Corp.), incorporated in Delaware, after giving effect to the Contribution and the Split-Off. This Report is being filed in connection with a series of transactions consummated by the Company and certain related events and actions taken by the Company. This Report contains summaries of the material terms of various agreements executed in connection with the transactions described herein , which are filed as exhibits hereto and incorporated herein by reference. This Report responds to the following Items in Form 8-K: Item 1.01.
